DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerner (US 10,065,507).
Referring to Claim 1: Lerner discloses a trolley (400) comprising: 
a housing (404); 
at least one sheave (402) rotatably mounted at least partially within the housing; and 
a braking mechanism (abstract) comprising: 
a rotor assembly (403) coupled to the at least one sheave; 
at least one conductive element (404); and 


Referring to Claim 2: Lerner discloses a trolley (400), further comprising a sheave axle, wherein the sheave axle directly couples rotation of the at least one sheave (402) to the rotor assembly (403) (Fig. 4a).

Referring to Claim 4: Lerner discloses a trolley (400), wherein the braking mechanism is at least partially disposed within the housing (404) (Fig. 4a).

Referring to Claim 5: Lerner discloses a trolley (400), wherein at least a portion of the braking mechanism is disposed at least partially within the at least one sheave (402) (Fig. 4a).

Referring to Claim 6: Lerner discloses a trolley (400), wherein the rotor assembly (403) is disposed at least partially within the at least one sheave (402) and comprises the at least one magnetic element (406) (Fig. 4a).

Referring to Claim 7: Lerner discloses a trolley (400), wherein the housing (404) comprises the at least one conductive element (Fig. 4a) (Col. 6, lines 35-45).

Referring to Claim 10: Lerner discloses a trolley (400), wherein the rotor assembly (403) comprises one or more pivoting arms (405) having the at least one conductive element or the at least one magnetic element (406), and wherein the pivoting arms comprise one or more cavities defined therein (Figs. 4a and 4b) (Col. 5, lines 34-40).

Referring to Claim 11: Lerner discloses a trolley (400), wherein the rotor assembly (403) comprises one or more pivoting arms (405) having the at least one conductive element or the at least one magnetic element (406), and wherein the pivoting arms comprise one or more slots defined therein (Figs. 4a and 4b) (Col. 5, lines 34-40).

Referring to Claim 12: Lerner discloses a trolley (400) comprising: 
a housing (404); 
at least one sheave (402) rotatably mounted at least partially within the housing; and 
a braking mechanism (abstract) comprising: 
at least one magnetic element (406) coupled to the at least one sheave, wherein the at least one magnetic element is rotatable with the at least one sheave (Col. 5, lines 25-40); and 
at least one conductive element (404) disposed proximate the at least one magnetic element (Col. 6, lines 35-45).

Referring to Claim 13: Lerner discloses a trolley (400), wherein the housing (404) comprises the at least one conductive element (Fig. 4a) (Col. 6, lines 35-45).

Referring to Claim 14: Lerner discloses a trolley (400), wherein the at least one sheave (402) comprises a plurality of circumferentially spaced cavities defined in a sidewall (405), and wherein each cavity of the plurality of cavities is sized and shaped to receive the at least one magnetic element (406) (Fig. 4a) (Col. 5, lines 37-40).

Referring to Claim 15: Lerner discloses a trolley (400), wherein at least one cavity of the plurality of cavities is devoid of the at least one magnetic element (Col. 5, lines 44-53).

Referring to Claim 18: Lerner discloses an eddy current braking mechanism comprising: 
a structure comprising at least one conductive element (404) or at least one magnetic element (406); and 
a trolley (400) configured to traverse along the cable (104) (Figs. 1 and 2), the trolley comprising: 
a housing (404); 
at least one sheave (402) rotatably mounted at least partially within the housing (Fig. 4a); and 
the other of the at least one conductive element (404) or the at least one magnetic element (406), wherein the at least one conductive element is proximate the at least one magnetic element, when the trolley is installed onto the cable (Fig. 4b).

Referring to Claim 19: Lerner discloses an eddy current braking mechanism, wherein the trolley further comprises an adjustment device (405) that selectively positions the at 

Referring to Claim 20: Lerner discloses an eddy current braking mechanism, wherein the at least one conductive element (404) or the least one magnetic element (406) is coupled to the structure (Fig. 4a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Schreiber et al. (US 2002/0179372).
Referring to Claim 3: Lerner does not specifically teach a transmission coupled between the sheave and the rotor to increase or decrease rotation. However, Schreiber teaches a controlled descent device, further comprising a transmission (109,110) coupled between the at least one sheave (103) and the rotor assembly (107), wherein the transmission either increases or decreases the rotation of the rotor assembly from the rotation of the at least one sheave (Para. [0004]) (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Lerner to connect the sheave and the rotor using a transmission mechanism, such as .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of McGowan et al. (US 10,532,662).
Referring to Claim 8: Lerner further teaches a trolley, wherein the rotor assembly (403) is disposed at least partially within the at least one sheave (402) (Fig. 4a). 
Lerner does not specifically teach that the rotor assembly comprises the at least one conductive element. However, McGowan teaches an eddy current braking device for rotary systems, wherein the rotor assembly (102A) comprises the at least one conductive element (106A) (Fig. 1B) (Fig. 1A), and also teaches a variety of other configurations where the magnetic and conductive elements are switched (see, e.g., Figs. 1B and 1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Lerner to use a configuration where the magnetic and conductive elements are switched, making the rotor the conductive element, as taught by McGowan, because this enables the magnets to be attached to the stator element and reduces the risk that magnets will dislodge during use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Gorbounov et al. (US 2010/0288586). 
Referring to Claim 9: Lerner does not specifically teach a heat sink. However, Gorbounov teaches an elevator machine motor and drive and cooling thereof, wherein “the structural member 28 and the guide rail 16 along with the frame 20 act as a heat .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Bernier (US 9,242,659).
Referring to Claim 16: Lerner further teaches a trolley, wherein the at least one magnetic element (406) comprises a first magnetic element and a second magnetic element (Fig. 4a) (Col. 5, lines 44-53). 
While Lerner teaches that “a single moveable arm can be made scalable and customizable so as to accommodate multiple configurations of magnets 406,” (Col. 5, lines 51-53), Lerner does not specifically teach that “the first magnetic element has a greater magnetic strength than the second magnetic element.” However, McGowan teaches a high-speed magnetic trolley, wherein “[t]he high-speed magnetic trolley 400 may be utilized with any suitable number and strength of magnets to reduce the speed of the high-speed magnetic trolley 400.” (Col. 4, lines 52-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Lerner to use a first magnetic element with a greater strength than the second magnetic element because McGowan teaches that magnet strength may be 

Referring to Claim 17: Lerner further teaches a trolley, wherein the plurality of cavities comprises a first cavity and a second cavity (Fig. 4a) (Col. 5, lines 44-53). 
While Lerner teaches that “a single moveable arm can be made scalable and customizable so as to accommodate multiple configurations of magnets 406,” (Col. 5, lines 51-53), Lerner does not specifically teach that “the first cavity comprises a depth within the sidewall greater than a depth of the second cavity.” However, McGowan teaches a high-speed magnetic trolley, wherein “[t]he high-speed magnetic trolley 400 may be utilized with any suitable number and strength of magnets to reduce the speed of the high-speed magnetic trolley 400.” (Col. 4, lines 52-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Lerner to use a first magnetic element with a greater size and strength than the second magnetic element because McGowan teaches that magnet strength may be suited to the desired reduction in speed, and using different strengths enables a greater degree of optimization, and further, to provide cavities of varying depth to accommodate the varying sizes of magnets used in the optimization of strength.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because the following references teach eddy current braking 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617